Citation Nr: 0727400	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of teeth 
(other than tooth number 7) to include for the purpose of VA 
outpatient treatment. 

2.  Entitlement to service connection for stomach ulcers, to 
include as secondary to loss of teeth.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
denied the veteran's claims for service connection for 
hypertension and stomach ulcers.  In addition, by a separate 
August 2004 RO decision, service connection was granted for 
tooth number 7.  The veteran appealed the matters of service 
connection for hypertension, stomach ulcers and tooth loss 
(other than tooth number 7) to the Board.  The Board accepts 
the veteran's letter received in December 2005 in lieu of the 
VA Form 9 to perfect his appeal as timely.  The veteran's 
claims having been perfected, the Board may proceed to 
adjudicate the claims and need not discuss its own 
jurisdictional authority. 

The veteran participated in a Travel Board hearing in 
November 2006.  A transcript of that hearing has been 
associated with the veteran's claims folder.  The Board notes 
that during the November 2006 Travel Board hearing, the 
veteran indicated his wish to withdraw his claim of 
entitlement to service connection for high cholesterol.  The 
issue having been withdrawn, the Board will not address it 
further.  

The Board also notes that in a statement dated in December 
2006, William Mays, M.D., seemed to raise two additional 
informal service connection claims for bilateral tinnitus and 
bilateral hearing loss on the veteran's behalf.  These issues 
are REFERRED back to the RO/AMC for appropriate action.

The Board also acknowledges the August 2007 waiver of agency 
of original jurisdiction (AOJ) consideration regarding 
additional evidence submitted following certification of the 
appeal to the Board.

The issues of entitlement to service connection for loss of 
teeth and stomach ulcers, to include as secondary to loss of 
teeth, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is not shown by competent medical evidence to be 
linked to a disease or injury in service and it was not 
manifested within the first post-service year.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  The VCAA notice provided to the veteran prior to 
adjudication failed to provide notice of the fourth element, 
viz., that the claimant should provide any evidence relevant 
to the claim in his possession to VA.  See Pelegrini II, 
supra.  Failure to provide pre-adjudicative notice of any of 
the four elements is presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F. 3d 881 (2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 17.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id., at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The June 2004 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

The veteran was provided with notice compliant with Dingess 
v. Nicholson in March 2006.  The Board has concluded, 
however, that the preponderance of the evidence is against 
the claim for service connection; as such, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and private 
medical records are in the file.  In fact, the veteran 
apparently forwarded photocopies of his service records in 
support of his claim.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  There is no reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim 
since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran contends that due to stress from service and the 
need to find employment after service, he developed 
hypertension.

In general, service connection may be established for 
disability or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997). 
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

The veteran's service medical records do not indicate that he 
suffered from hypertension during his time in service.  

The first showing of hypertension on file is a private 
treatment record dated in September 1996.  Although the 
veteran maintains that he was initially diagnosed with 
hypertension in 1965, the medical evidence of record does not 
substantiate that contention.  Even assuming that the veteran 
was diagnosed with hypertension in 1965, that date is still 
almost eight years after the veteran was discharged from 
service.  There is no evidence to support a finding that the 
veteran's hypertension was compensable to a 10 percent degree 
within the first post-service year.  Therefore, service 
connection on a presumptive basis is not warranted.  

The earliest diagnosis for hypertension is 1996, almost 40 
years after the veteran's separation from military service.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  There is no medical evidence 
relating hypertension to any injury or disease in service.  
The only evidence in support of the veteran's claim is a 
medical statement dated in December 2006.  In the letter, 
William Mays, M.D., stated that the veteran had received 
treatment for hypertension, which he reported developed 
shortly after discharge from service.  See letter from 
William Mays, M.D., December 4, 2006.  The letter did not 
provide any reasons and bases for this statement and it was 
clear that Dr. Mays was repeating history provided by the 
veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  Again, there is no corroborative evidence showing 
complaints, treatment or a diagnosis of hypertension shortly 
after service. 

The only remaining evidence of record that suggests a nexus 
between current hypertension and service is the veteran's own 
lay statements.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

In sum, there is no evidence of hypertension during active 
duty.  The evidence on file does not establish that the 
veteran suffered from hypertension within one year of service 
discharge.  There is also no medical nexus to link the 
veteran's currently diagnosed hypertension to service.  The 
veteran's claim must fail.  See Hickson, supra.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension must be denied.  See 38 U.S.C.A §5107 (West 2002 
& West Supp. 2006).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims 
of entitlement to service connection for loss of teeth and 
stomach ulcers, to include as secondary to loss of teeth.

Review of the medical evidence shows that in August 1957, the 
veteran complained of a tooth ache.  It was noted that the 
veteran sustained dental damage during a firing accident the 
prior week.  Teeth numbered six and eight were considered 
mobile and the number seven tooth was not the subject of 
alveolar fracture.  Teeth numbered six, seven and eight were 
extracted.  The attending dentist noted "this man is a bad 
dental cripple and needs extensive dental care."  See 
service medical records, August 16, 1957.  The examiner also 
recommended that the veteran be sent to a dental clinic at 
the first opportunity for needed treatment.  In September 
1957, service dental records indicated that teeth numbered 
one, 11, 12, 13, 14 (root), 15 and 16 were removed.  At 
separation from service in November 1957, teeth numbered two, 
three, four, 19, 31 and 32 were also noted as missing.  As a 
result of his dental trauma in service, the veteran maintains 
that he was given large amounts of aspirin to control his 
pain.  The veteran states that due to the large doses of 
aspirin, he subsequently developed stomach ulcers and other 
digestive difficulties.

The veteran stated that in 1971, he underwent surgery to 
remove part of his stomach at Baptist Hospital.  The veteran 
also stated that he had attempted to obtain these medical 
records, but was told they had been destroyed.  The veteran 
was later diagnosed with gastroesophageal reflux disease 
(GERD), peptic ulcer disease and gastritis.  See Interfaith 
Clinic treatment records, 2000 through 2004.  In December 
2006, the veteran submitted a statement from his private 
physician indicating that due to long term aspirin use, the 
veteran developed gastritis and later a peptic ulcer 
requiring a sub-total gastrectomy in 1971.  See letter from 
William Mays, M.D., December 4, 2006.

The evidence of record does not contain an opinion as to the 
etiology of his inservice tooth loss to include whether it 
was related to the accident in August 1957 that required 
tooth number seven to be removed.  Additionally, no medical 
opinion has been provided addressing whether the excessive 
intake of aspirin could cause the veteran's current stomach 
disabilities.  The veteran must be afforded VA medical 
examinations to determine the nature and etiology of his 
current disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board may consider only independent medical 
evidence to support its findings).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the veteran 
with a current VCAA notice letter 
regarding his claim of entitlement to 
service connection for loss of teeth to 
include for the purpose of VA outpatient 
dental treatment.

2.  The RO/AMC must obtain any 
outstanding VA treatment records from 
the medical facilities in Aumsville and 
Knoxville, to include any treatment for 
the veteran's stomach difficulties.  

3.  After performing the above actions, 
the RO/AMC must schedule the veteran 
for a VA dental examination and a VA 
gastrointestinal examination to 
determine the nature and etiology of 
his tooth loss and stomach 
disabilities.  The dental examiner must 
identify the nature of the veteran's 
dental problems to include whether his 
condition involves more than missing 
teeth, and whether any identified 
problem is service-related.  
Specifically, after reviewing the 
claims file, the dental examiner should 
render an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50 percent probability) that 
the veteran's current tooth loss is the 
result of the August 1957 inservice 
facial trauma or whether such is 
attributable to periodontal disease.  
With respect to the gastrointestinal 
examination, the examiner should render 
an opinion as to whether any resulting 
excessive aspirin intake caused the 
veteran's current stomach disabilities.  
In particular, the VA gastrointestinal 
examiner should address Dr. Mays 
statement of December 2006.

The claims folder must be reviewed by 
the examiners and the examiners should 
provide a complete rationale for any 
opinion given without resorting to 
speculation reconciling any conflicting 
medical evidence.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

4.  The RO/AMC should then readjudicate 
the veteran's claims.  If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


